Citation Nr: 1141617	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and colitis, claimed as a stomach disorder.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to November 1992.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO).

The issues of entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and colitis, claimed as a stomach disorder; and entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to chemicals, are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied a claim to reopen the issue of entitlement to service connection claim for a stomach disorder in November 2002.  

2.  The evidence received subsequent to the November 2002 RO rating decision includes additional VA and private treatment records, which include diagnoses of a gastrointestinal disorder, as well as lay statements.   

3.  The evidence submitted since the November 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a gastrointestinal disorder with VA's assistance.


CONCLUSION OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a gastrointestinal disorder is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied the Veteran's service connection claim for a stomach disorder in a rating decision dated July 1995 on the grounds that there was no evidence of a chronic stomach disorder.  Following the submission of additional evidence, the RO issued another rating decision in January 1996 in which it denied service connection for a stomach disorder on the grounds that service treatment records were negative for complaint of or treatment for a stomach disorder.  It was also noted that there was no evidence of ulcers within one year after discharge from service.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  Thus, these decisions are final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen the claim of entitlement to service connection for a stomach disorder in April 2001.  A rating decision dated in November 2002 denied the Veteran's claim to reopen on the grounds that the evidence submitted did not show evidence of a stomach disorder and therefore, the evidence was not new and material.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

Most recently, the Veteran sought service connection for a stomach disorder, claimed as Crohn's disease, peptic ulcer disease, and weight loss, in January 2006.  The RO denied the Veteran's claim in a June 2006 rating decision on appeal on the grounds that he failed to submit new and material evidence.  Specifically, the RO noted that while the evidence submitted showed a diagnosis of and treatment for a stomach disorder, there was no evidence linking the stomach disorder to the Veteran's period of service.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.   

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a stomach disorder, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2002 rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a stomach disorder, should be reopened and re-adjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The evidence of record at the time of the November 2002 RO decision consisted of the Veteran's service treatment records, service personnel records, lay statements, VA treatment records, and private treatment records.  None of this evidence showed a diagnosis or treatment for a chronic stomach disorder.

The evidence now of record includes additional VA and private treatment records and lay statements.  The private evidence shows a diagnosis of Crohn's disease in December 2005, and a diagnosis of chronic colitis in September 2009.  The Veteran's wife also submitted a statement in December 2007, affirming that the Veteran experienced digestive problems, to include severe stomach cramps, ulcers, intermittent continuous diarrhea, and bloody bowel movements, since November 1992.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In particular, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for a stomach disorder should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran's claim was previously denied because there was no evidence demonstrating a current diagnosis of or treatment for a stomach disorder.  The private medical evidence showing diagnoses of Crohn's disease and chronic colitis is new as it was not previously submitted to VA for consideration.  Further, the private medical records are material because they relate to a previously un-established fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  The Board finds that these private treatment reports raise a reasonable possibility of substantiating the claim with VA's assistance and, thus, the claim is reopened.  Shade, 24 Vet. App. at 116-18.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease and chronic colitis, previously claimed as a stomach disorder, is granted to this extent only.


REMAND

I.  Gastrointestinal Disorder 

The Veteran contends that his currently diagnosed gastrointestinal disorder, to include Crohn's disease and chronic colitis, is related to his military service.  The service treatment records are negative for a diagnosis of or treatment for a stomach disorder.  However, the service treatment records indicate that the Veteran was afforded a physical examination in September 1992 prior to discharge from service.  This examination report is not of record and must be obtained on remand.

Additionally, the Veteran must be afforded a VA examination to determine the nature and etiology of any diagnosed stomach disorder and its relationship to his military service.

II.  Non-Hodgkin's Lymphoma

The Veteran also contends that his currently diagnosed non-Hodgkin's lymphoma is related to his military service, and in particular, to his exposure to chemicals therein.  Specifically, the Veteran alleges that he was exposed to chemicals while stationed in Saudi Arabia and Iraq as he performed his job duties as a power generation equipment repairman in a "MOPP Level 4 environment" for the duration of his overseas service.  

The service treatment records are negative for a diagnosis of or treatment for non-Hodgkin's lymphoma.  However, the service treatment records indicate that the Veteran was afforded a physical examination in September 1992 prior to discharge from service.  This examination report is not of record and must be obtained on remand.  Furthermore, service personnel records associated with the claims file revealed that the Veteran had service in Southwest Asia from September 1990 to June 1991.  However, it is unclear from the evidence of record the extent to which the Veteran's service in Saudi Arabia or Iraq and the claimed chemical exposure therein has been verified.  The RO should undertake such development on remand.

Also associated with the claims file is a statement from A.K., M.D. dated August 2007.  Dr. K. treated the Veteran for non-Hodgkin's lymphoma and expressed the opinion that this disability was "possibly" related to the Veteran's exposure to certain chemicals while actively serving in the military.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded a VA examination in connection with the current service connection claim for non-Hodgkin's lymphoma.  On remand, therefore, the Veteran must be afforded a VA examination to determine the nature and etiology of the currently diagnosed non-Hodgkin's lymphoma and its relationship to service, if any.

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from June 2006.  In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for his non-Hodgkin's lymphoma and gastrointestinal disabilities that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for a gastrointestinal disorder and non-Hodgkin's lymphoma.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to verify the locations of the Veteran's service in Southwest Asia from September 1990 to June 1991, including his claimed service in Saudi Arabia and Iraq and his claimed chemical exposure therein; and obtain any and all copies of the Veteran's service treatment records, including the September 1992 separation examination.  Facilities to contact include, but are not limited to the National Personnel Records Center, the Records Management Center, and the Army Human Resources Command in St. Louis, Missouri.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine the nature and etiology of any diagnosed gastrointestinal disorder, to include Crohn's disease and chronic colitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any gastrointestinal disorder found, to include the previous diagnoses of Crohn's disease and chronic colitis, is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed non-Hodgkin's lymphoma.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's non-Hodgkin's lymphoma is related to his military service, to include as due exposure to chemicals.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.
  
5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


